


113 SJ 45 : Providing for the reappointment of David M. Rubenstein as a citizen regent of the Board of Regents of the Smithsonian Institution. 
U.S. Senate
2014-12-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IA
113th CONGRESS
2d Session
S. J. RES. 45
IN THE HOUSE OF REPRESENTATIVES

December 8, 2014
Referred to the Committee on House Administration

JOINT RESOLUTION
Providing for the reappointment of David M. Rubenstein as a citizen regent of the Board of Regents of the Smithsonian Institution. 


That, in accordance with section 5581 of the Revised Statutes (20 U.S.C. 43), the vacancy on the Board of Regents of the Smithsonian Institution, in the class other than Members of Congress, occurring by reason of the expiration of the term of David M. Rubenstein of Maryland on May 7, 2015, is filled by the reappointment of the incumbent. The reappointment is for a term of 6 years, beginning on May 8, 2015.

Passed the Senate December 4, 2014.Nancy Erickson,Secretary
